THE    ATI‘ORNEP~          GENERAL
                      OF   TEXAS




Hon. Coke Stevenson, Jr.           Opinion No. C- 7
Administrator
Texas Liquor Control Board         Re:   Whether certain signs
State Office Building                    advertising alcoholic
Austin, Texas                            beverages, constitute
                                         "outdoor advertising"
                                         as that term is used in
                                         Article 667-24a, V.P.C.
                                         when displayed on the
                                         second floor of a labor
                                         temple that is not cov-
                                         ered by a license or
                                         permit authorizing the
                                         sale of alcoholic bever-
Dear Mr. Stevenson:                      ages.
          You have requested an opinion on the following
questions:
         "Where on the second floor inside a
    labor temple that Is not covered by any
    license or permit authorizing the sale of
    alcoholic beverages there exists the fol-
    lowing signs--not Including asterisks--
    that are eleven inches by fourteen inches
    in size, are such signs ,'outdooradvertising'
    as that term is defined in paragraph one of
    Article 667-24a of V.A.P.C.?"

     1.    Miller High Life*--Go First Class

    2.     Pearl Lager Beer--Kit Sanderson**

     3.    NOW at Popular Prices--Pabst Blue Ribbon*--
           Nick DeMarias Distributing co.**--619 Mary
           Ave.--Plaza 3-5332

     4.    Jax Beer, Waco--Best Beer in Town

     5.    Lone Star Beer--(Decal)--Lone Star Dis-
           tributing Co.**


                             -24-
Hon. Coke Stevenson, Jr., page 2 (C-7      )


     6.    Billy Cicorte**--We Cash Payment Checks--
           715 So. Highway 81, Also, West, Texas

     7.    Jabo Centenial Liquor Store**--930 So. Lacy
           Drive--Lacy--Lakeview

     8.    Schlitz*--(Decal)--Enjoy the Difference--
           Nick DeMarias Distributing Co.**--619 Mary
           Ave.--Plaza s-5332

     9.    Where There's Life--There's Budweiser*--
           Turner--Coffield Company**
    10.    Clark's Package Store**--Iiquor, Wine and
           Beer.
           *Each of these words and phrases is a
            brand name of a certain type of beer
            sold in Texas.
           **Each of these persons and companies
            -is engaged in the sale or distribution
             of alcoholic beverages in Texas."
            Article 667~24a, Vernon's Penal Code, reads as
follows:
          "1. The term 'outdoor advertising' as
     used herein shall mean any sign bearing any
     words, marks, description or other device and
     used to~advertise the alcoholic beverage busi-
     ness of any person engaged in the manufacture,
     sale or distribution of alcoholic beverages,
     or in the advertisement of any beverage con-
     taining alcohol in excess of one-half of one
     per cent (-$of 1%) by volume, whensuch sign
     is displayed anywhere outside the walls or en-
     closure of any building or structure where
     there exists a license or permit to sell alCO-
     holic beverages. The term 'outdoor advertising'
     shall not be inclusive of any advertising ap-
     pearing on radio or television, or in any public
     vehicular conveyances for hire, or in a newspa-
     per, magazine or other literary publication
     published periodically. Any such si n erected
     inside a building and within 'five (5B feet Of
     any exterior wall of such building facing a


                             -25-
Hon. Coke Stevenson,      Jr., page. 3 (C- 7.   )



     street or highway and so placed that it may be
     observed by a person cf ordinary vi.sionfrom
     outside the building, lhall be deemed outdoor
     advertising. For the purposes of this Section
     the word 'sign,' as applied to its use by a
     Retailer, shall not include any identifying
     label affixed to any container as authorized
     by law, nor to any card or certificate of
     membership In any association or organization,
     provided such card or certificate is not larger
     than eighty (80) square inches."
           Also Section    ,2(d)of Article 667-2L!a,reads as
follows:
          "The use of alcoholic ~beverages or printed
     or lithographed material advertising alcoholic
     beverages inside a premise where there exists a
     permit or license    to sell alcoholic beverages,
     when used as a part 'of'a~display,is hereby au-
     thorized, provided such alcoholic beverages or
     advertising material    so used may not be placed
     within six (6) inches of any window or opening
     facing upona street, alley or highway, and pro-
     vided further that the term 'advertising mater-
     ial' as used in thi,s-~Section  shall not be con-
     strued to mean or include any card or certificate
     of membership in any association or organizationj
     if such card or certificate is not larger than
     eighty (80) square inches."
          Taking these two sections into consideration, the
Legislature has provided for three situations:
          1.  Where a sign advertising the beverage business
or any alcoholic beverage is displayed anywhere outside the
walls or enclosures of any building or structure where there
exists a license or permit to sell alcoholic beverages.
          2.  Where any such advertising sign is placed Inside
a building and within five (5) feet of any exterior wall of
such building facing a streetor highway and so placed that it
may be observed by a person of ordinary vision from outside
the building. This is construed to mean buildings in which
there exists no license or permit to sell alcoholic beverages.




                               -26-
                                                             .-   _




HOG. Coke Stevenson, Jr., Page 4 (C- 7     )


          3.  Where advertising displays are present within
a premise where there exists a permit or license to sel.1alco-
holic beverages,
          The first two situations described are deemed to
be "Outdoor Advertising" Andythe third is not.
          Under'the question propounded to the Attorney Gen-
eral's office the signs are inside a building in which no
license or permit to sell alcoholic beverages exists. It
follows that the second described situation would apply and
that If the signs are inside the building and within five (5)
feet of any exterior wall of such building facing a street
or highway and could be observed by a person of ordinary vision
from outside the building it would constitute "Outdoor Adver-
tising" as described by the statute.

                    SUMMARY
         A sign advertising alcoholic beverages or an
    alcoholic beverage business displayed inside a
    building in which there does'not exist a license
    or permit to~sell alcoholic beverages constitutes
    "Outdoor Advertising" if~the sign is within five
    (5) feet from any exterior wall of such building
    facing a street or highway and can be observed
    by a person of ordinary vision from outside the
    building.
                                Yours very truly,
                                WAGGONER CARR
                                Attorney General of Texas

                             .Q;ea,.vplA+
BM:wb:mkh                   ~'Bill Morse, Jr.
APPROVED:                     Assistant
OPINION COMMITTEE     :.
W. V. Geppert, Chairman
John.Reeves
Norman Suarez
Ben Harrison
Dudley McCalla           _..,
APPROVED:
Stanton Stone
Executive Assistant

                        YZ'.-27-